Citation Nr: 0712306	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a gastric 
disability, claimed as gastroenteritis.  

3.  Entitlement to an effective date earlier than April 25, 
2002, for the grant of service connection for hypertension.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

5.  Entitlement to an effective date earlier than April 25, 
2002, for the grant of service connection for coronary artery 
disease, status post bypass graft.  

6.  Entitlement to initial ratings greater than 10 percent 
for coronary artery disease prior to April 25, 2002, and 
greater than 60 percent prior to July 9, 2004.  




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
June 1953 and from June 1961 to January 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In that rating decision, the RO denied reopening of claims 
for service connection for plantar blisters and pes planus 
and also denied service connection for a low back disability, 
gastroenteritis, anxiety, hypertension, and for disabilities 
of the right knee, ankle, and foot.  The veteran's 
disagreement with those determinations led to this appeal.  
In February 2005, the Board granted service connection for 
hypertension and remanded the remaining claims for additional 
development.  

Statements submitted by the veteran indicate he moved to 
Nevada during the course of the appeal.  For that reason, the 
Board has identified the RO in Reno, Nevada, on the title 
page.  

After the February 2005 remand from the Board, the VA Appeals 
Management Center (AMC), in a rating decision dated in 
December 2006, granted service connection with an April 25, 
2002, effective date for:  bilateral pes planus with plantar 
blisters with a 50 percent rating; right knee degenerative 
joint disease with a 10 percent rating; right ankle 
degenerative joint disease with a 20 percent rating; left 
knee degenerative joint disease with a 10 percent rating; and 
left ankle degenerative joint disease with a 20 percent 
rating.  In addition, the AMC granted entitlement to special 
monthly compensation based on housebound status from 
November 17, 2004, to April 1, 2005, and also found basic 
eligibility for dependents' educational assistance benefits 
effective July 9, 2004.  In a December 2006 letter, the AMC 
informed the veteran of its decisions and enclosed notice of 
his appellate rights.  There is no indication in the claims 
file that the veteran has filed a notice of disagreement with 
those decisions, and none of the issues decided in the 
December 2006 rating decision is before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice of 
disagreement initiates appellate review in VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of substantive appeal 
after statement of the case is issued).  

In a January 27, 2000, decision, the Board, in pertinent 
part, denied service connection for a low back disability and 
gastroenteritis on the basis that the claims were not well 
grounded under the law then in effect.  Pursuant to 
38 U.S.C.A. § 7103(a) (West 2002) and 38 C.F.R. § 20.1102(a) 
(2006), a decision of the Board is final on the date stamped 
on the face of the Board's decision, in this case 
January 27, 2000, unless the Chairman orders reconsideration.  
Hayslip v. Principi, 364 F.2d 1321 (Fed. Cir. 2004).  Section 
7 of the Veterans Claims Act of 2000 (VCAA), Pub. L. No. 106-
475, § 7, 114 Stat. at 2099-2100, however, provides that if a 
claim that was denied as not well grounded became final 
between July 14, 1999, and November 9, 2000, it may be 
readjudicated under the VCAA "as if the denial or dismissal 
had not been made," provided a timely request is filed by 
the claimant or on the Secretary's own motion.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1343-44 (Fed Cir. 2003).  If there was a request made by 
the claimant, that request had to be filed by the claimant 
not later than two years after the date of the enactment of 
the VCAA, i.e., not later than November 9, 2002.  In this 
case, the veteran filed his request for readjudication of his 
claims in April 2002.  In the March 2003 decision from which 
the current appeal arises, the RO readjudicated the claims of 
entitlement to service connection for a low back disability 
and gastric disability on the merits, and the Board will also 
consider the claims on a de novo basis.  

The Board will remand the claim for service connection for a 
gastric disability, claimed as gastroenteritis, for 
additional development and will also remand the issues of 
entitlement to earlier effective dates for service connection 
for hypertension and coronary artery disease, status post 
bypass graft, and higher initial ratings for those 
disabilities.  All the remanded issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC in Washington, DC.


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
current low back disability, diagnosed as degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
is at least in part related to back complaints in service and 
has been aggravated by his service-connected bilateral pes 
planus.  


CONCLUSION OF LAW

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with the appeal on the issue of 
service connection for a low back disability given the 
favorable nature of the Board's decision.  



Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis will be presumed if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

Background and analysis

The veteran is seeking service connection for a low back 
disability.  He notes that he was treated for low back strain 
in service and states that he believes his service-connected 
pes planus has contributed to his low back disability.  

Service medical records show the veteran was seen at a 
dispensary in October 1961 with complaints of having had 
spasmodic pains in his back for the past three days.  After 
examination, the assessment was mild low back strain.  
Treatment consisted of aspirin and heat.  The chronological 
record includes no other mention of the veteran's low back, 
and at the veteran's separation examination in October 1964, 
the examiner evaluated the veteran's spine as normal.  

Post service private medical records dated from 1977 show 
treatment for various conditions including low back pain.  In 
January 1978 the veteran reported he pulled something in his 
low back, and he was hospitalized with a diagnosis of 
herniated disc.  In addition, the records show the veteran 
was treated for low back pain following an automobile 
accident in June 1978; the impression was lumbar sprain.  The 
veteran did well until September 1979 when he reported back 
pain radiating to the left leg; the assessment at that time 
was lumbar sprain.  In November 1980, the veteran reported 
his back hurt after he slipped but did not fall, and the 
assessment was lumbar sprain.  In December 1980, the veteran 
underwent a lumbar discectomy at L5-L6 (during surgery it was 
noted the veteran has six lumbar vertebrae and there was 
herniation at L5-L6).  In August 1981, he underwent an 
additional surgery in which old disc material and scarring 
were removed from the L5 area.  

In September 1991, radiographic studies revealed degenerative 
disease of the lumbar spine with significant narrowing at L4-
L5.  The veteran had low back pain following a work injury in 
which he slipped but did not fall in February 1994, after 
which he underwent physical therapy.  A magnetic resonance 
imaging (MRI) study in March 1994 showed several levels of 
disc desiccation with spondylolysis and anterior disc bulge 
at L1-L2, L2-L3, L3-L4, and a small posterior disc bulge at 
L3-L4.  At L4-L5 there were post-surgical changes, and there 
were hypertrophic degenerative facet joint changes from L5-
S1.  In December 1994, a discogram confirmed a herniated 
nucleus pulposus at L3-L4 and degenerative disc disease at 
L4-L5 with status post discectomy at L4-L5.  A computed 
tomography study at that time showed lumbar spondylosis and 
advanced osteoarthritic changes of the lumbar posterior 
aphophyseal joints.  The veteran underwent a discogram of L3-
L4 in December1994, and at the same time chemonucleolysis was 
done at L3 and L4.  

In a letter dated in April 2002, A.S., M.D., stated that the 
veteran was suffering form various diseases some of which 
were due to physical trauma while in military service.  The 
physician referred to having noted communications between the 
veteran and VA (which included copies of service medical 
records and post-service private medical records).  The 
physician said that the veteran currently has arthrosis of 
the spine, which he said was primarily caused by exercises 
and practices carried on the veteran during military service 
and was magnified by the veteran's flat feet.  In a letter 
dated in August 2002, Dr. A.S. reported that he had provided 
the veteran continuing treatment for deforming arthrosis of 
the dorsal lumboscaral column and the lower extremities.  He 
enclosed an August 2002 X-ray report, which stated there was 
narrowing of all of the intervertebral lumbar spaces with 
large marginal osteophytes on the vertebrae.  There was left 
convex lumbar scoliosis, which the radiologist said was 
related to advanced degenerative discopathy.  

At a VA examination in March 2006, the veteran reported the 
onset of low back pain in the 1960s during military service.  
The physician noted the veteran had a history of two back 
surgeries in the early 1980s and a third in the 1990s with 
chemonucleolysis at one level with some benefit for a year 
followed by recurrence of symptoms.  The veteran also gave a 
history of having fallen on a flight of stairs in 2001, but 
the physician noted there was no specific day, time, or place 
of any one etiologic event causing the low back problem.  A 
March 2006 VA CT scan of the lumbar spine showed degenerative 
disc disease throughout the lumbar spine, and X-rays showed 
mild scoliosis, disc space narrowing, and moderate to severe 
osteophyte formation with moderate hypertrophy at multiple 
levels.  The diagnosis reported by the physician who 
conducted the clinical examination was chronic low back pain 
secondary to degenerative disc disease and degenerative joint 
disease in the lumbar spine.  He said there was also evidence 
of peripheral nerve impairment more likely as not secondary 
to the degenerative disease of the lumbar spine.  

In an addendum dated in September 2006, the VA physician who 
conducted the March 2006 clinical examination (and who 
reported at that time that he had reviewed the claims file), 
stated it was reasonable to consider the veteran's back 
problem had been aggravated by the veteran's advanced pes 
planus and the back complaints documented during his military 
service to a mild degree, but not to exceed 25 percent as 
aggravating factors.  

While the service medical records include only one report of 
low back pain in service, the record does show that during 
the course of the appeal both Dr. A.S., in 2002, and the VA 
physician who examined the veteran in 2006 have related the 
veteran's current low back disability, degenerative disc 
disease and degenerative joint disease, to the veteran's 
military service and have also stated that the veteran's 
service-connected pes planus has aggravated the low back 
disability.  The record indicates that both physicians 
reviewed not only service medical records but also post-
service medical records, which show low back injuries on 
multiple occasions.  Nonetheless, they concluded that the 
back problem in service contributed to the veteran's low back 
disability and that it was subsequently aggravated by his 
service-connected pes planus.  There is of record no 
contradictory medical opinion, and the Board can only 
conclude that the weight of the evidence supports the grant 
of service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine.  


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted.  


REMAND

The remaining claim currently before the Board is entitlement 
to service connection for a gastric disability, claimed as 
gastroenteritis.  The Board notes that the veteran has 
variously referred to gastritis and ulcer disease, which have 
been shown to have been diagnosed post-service.  The veteran 
indicates that he believes his current gastric disabilities 
are related to an episode of gastroenteritis documented in 
service.  

The veteran's service-connected disabilities include his low 
back disability, discussed above, as well as bilateral pes 
planus and degenerative joint disease of both ankles and both 
knees.  In his letters in 2002, Dr. A.S. stated the veteran 
received treatment for chronic gastroenteritis, chronic 
gastritis, and peptic acid disease and in his April 2002 
letter stated the veteran had been treated with a large 
quantity of analgesic and anti-inflammatory medications for 
his feet, ankles, knees, and back.  He said that those 
medications contributed to the veteran's gastric problems.  
Although the VA physician who conducted the March 2006 
examination noted the veteran's history of peptic ulcerative 
disease currently treated with Prilosec, he did not address 
the question of service-connection for a gastric disability 
on a secondary basis.  In view of the veteran's multiple 
service-connected orthopedic disabilities for which he has 
received treatment with anti-inflammatory medications and the 
statement from Dr. A.S. suggesting a causal relationship 
between those medications and the veteran's gastric 
disability, it is the judgment of the Board that there should 
be further development, to include a VA examination and 
medical opinion, on this aspect of the claim.  

In a rating decision dated in June 2005, the VA Appeals 
Management Center (AMC) implemented the grant of service 
connection for hypertension and assigned a 10 percent rating 
effective April 25, 2002.  At the same time, the AMC granted 
service connection for coronary artery disease, status post 
bypass graft, stating it had been established as related to 
the service-connected hypertension and assigned a 10 percent 
rating effective April 25, 2002, a 60 percent rating 
effective July 9, 2004, a temporary 100 percent rating 
effective November 17, 2004, and a 60 percent rating 
effective April 1, 2005.  In a letter dated in August 2005, 
the AMC informed the veteran of its decision and provided 
notice of his appellate rights.  In statements received in 
October 2005 the veteran expressed disagreement with the 
ratings and effective dates assigned by the AMC arguing that 
he has been totally disabled since July 1994.  

No statement of the case has been issued on these matters.  
In light of the present procedural posture of these issues, 
the Board is obligated to remand the issues for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

With respect to the veteran's disagreement with the effective 
dates for service connection for hypertension and coronary 
artery disease, status post bypass graft, the record shows 
that the RO received the veteran's claim for service 
connection for hypertension on July 18, 1994.  The RO denied 
the claim, which the veteran appealed to the Board, and in a 
decision dated in January 2000, the Board denied the claim 
for service connection for hypertension as not well grounded.  
As was noted in the Introduction, pursuant to 38 U.S.C.A. 
§ 7103 and 38 C.F.R. § 20.1102, a decision of the Board is 
final on the date stamped on the face of the Board's 
decision, i.e., January 27, 2000, unless the Chairman orders 
reconsideration.  See Hayslip, 364 F.3d 132.  Further, 
section 7 of the VCAA, Pub. L. No. 106-475, § 7, 114 Stat. at 
2099-2100, provides that if a claim that was denied as not 
well grounded became final between July 14, 1999, and 
November 9, 2000, it may be readjudicated under the VCAA "as 
if the denial or dismissal had not been made," provided the 
claimant requests readjudication not later than November 
9, 2002.  In this case, the veteran filed his request for 
readjudication on April 25, 2002, which met the time deadline 
for readjudication of the claim under the VCAA as if the 
January 2000 Board denial had not been made.  Although the 
General Counsel of VA has held that when a claim is 
readjudicated under the VCAA, the Board need not vacate any 
prior decision on the claim, he said that as a practical 
matter, the Board decision will be treated as if it has no 
effect.  VAOPGCPREC 03-2001, 66 Fed. Reg. 33, 311 (2001).  
This of course preserves July 18, 1994, as the date of 
receipt of the veteran's service connection claim, which 
should be taken into consideration in the assignment of 
effective dates for service connection for hypertension and 
coronary artery disease, status post bypass graft.  

Accordingly, the case is remanded for the following action:

1.  Arrange for a VA examination to 
determine the nature and etiology of any 
chronic gastric disability, to include 
chronic gastroenteritis, chronic 
gastritis, and/or peptic ulcer disease or 
residuals thereof.  All indicated studies 
should be performed.  Given the 
examination results and after review of 
medical records in the claims file, the 
examiner should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current gastric disability had 
its onset in service.  In addition, and 
again with complete rationale, the 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any current gastric 
disability was caused or chronically 
worsened by medications (including 
analgesics and non-steroidal anti-
inflammatory medications) used to treat 
any of the veteran's service-connected 
orthopedic disabilities, which include 
bilateral pes planus, degenerative joint 
disease of both ankles and both knees, 
and degenerative disc disease and 
degenerative joint disease of the lumbar 
spine.  

That the claims file was available for 
review of pertinent documents should be 
noted in the examination report.  

2.  Then, after completion of any 
additional development indicated by the 
state of the record, readjudicate 
entitlement to service connection for a 
gastric disability, claimed as 
gastroenteritis, on a direct and 
secondary basis.  If the benefit sought 
on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran the 
opportunity to respond.  

3.  In addition, readjudicate service 
connection effective dates and initial 
ratings for hypertension and coronary 
artery disease, status post bypass graft, 
and issue a statement of the case, on the 
appeal initiated by the veteran from the 
June 2005 rating decision.  The statement 
of the case should address the issues of:  
entitlement to an effective date earlier 
than April 25, 2002, for service 
connection for hypertension; entitlement 
to an initial rating in excess 
of 10 percent for hypertension; 
entitlement to an effective date earlier 
than April 25, 2002, for service 
connection for coronary artery disease, 
status post bypass graft; and entitlement 
to initial ratings greater than 
10 percent for coronary artery disease 
prior to April 25, 2002, and greater than 
60 percent prior to July 9, 2004.  

Provide the veteran clear advice that he 
must file a timely substantive appeal if 
he wishes to complete an appeal following 
the issuance of the statement of the 
case.  

Thereafter the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


